DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Porter et al. (US 2006/0204694) (Porter).
Porter discloses a polymeric container comprising; a base; a body 10 extending from the base; and a finish 12 defining an opening through which a product can pass into, and out of, an internal volume of the container defined at least in part by the body; finish threads 22 of the finish that are configured to cooperate with closure threads of a closure to secure the closure to the finish, the finish is devoid of a support flange; a tamper lip (first collar 16) of the finish below the finish threads, the tamper lip configured to cooperate with a tamper band of the closure, during blow molding of the polymeric container from a preform the preform is supported by the tamper lip; a recess below the tamper lip that retains the tamper band below the tamper lip when the closure is removed from cooperation with the finish; and a gripper retainer (pair of axially spaced transfer rings 20) of the finish between the finish threads and the tamper lip, the gripper retainer configured to cooperate with a gripper for grasping the finish, the gripper retainer includes a groove defined between an upper flange (upper transfer ring 20) and a lower flange (lower transfer ring 20); wherein both the upper flange and the lower flange extend outward such that an outermost portion of each of the upper flange and the lower flange is further from a radial center of the finish than the groove; wherein the outermost portion of each of the upper flange and the lower flange is further from the radial center of the finish than an outermost surface of the finish at an area of the finish between the finish threads and the upper flange; and 3Application No.: 16/698,213Docket No.: 8330-000669-US-CPE wherein the groove is recessed inward towards the radial center of the finish such that the groove is an inner-most outer surface of the finish.  
Claims 7 and 8, recite product-by-process limitations.  The actual method or process recited does not have to be disclosed by the reference.  The reference must provide sufficient structure to achieve the process.  In the present case, the process is a process of making (blow molding process) which takes a preform 30 and conveying and transporting equipment transfers the preform into the blow molding die using infeed rails 50, infeed star wheel 40 and gripper 46.  Figures 6 and 7 distinctly show the gripper engaging the groove between the upper and lower flanges and show that the groove is configured to cooperate with the gripper for the gripper to grasp the finish as stated in claim 8.  In Fig. 4A and 4B, the infeed rail 50 and infeed star wheel 40 are shown engaging just beneath the lower flange.  This is not the tamper lip.  The tamper lip appears just as substantial in size and strength, even larger and more substantial than the lower flange, such that it is an assumption that the tamper lip is of sufficient structure to support (and configured to be engaged to support) the preform  in a mold or a blow mold striker plate, on infeed rails, and on a star wheel assembly.

	

    PNG
    media_image1.png
    703
    404
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    768
    media_image2.png
    Greyscale

	

	Re claim 9, the gripper retainer extends entirely around the finish.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of de Cleir (US 2017/0210503) (de Cleir).
Porter fails to disclose dimensions for the finish and particularly the diameter which would accommodate a closure that has a diameter of 18 mm to 43 mm.  de Cleir teaches a finish and discloses diameters of the finish as shown in Fig. 1 and discussed in paragraph [13] having a “T dimension (thread outside of the diameter) of 22 mm (nominal).”  The 22 mm dimension would be compatible with a closure that has a diameter of 18 mm to 43 mm.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed  to modify the dimensions of the finish of Porter such that the outer diameter of the finish threads is 22 mm to fit a closure of a specific diameter of 18 mm to 43 mm so that the closure size corresponds to the finish size and the parts are compatible and function properly. 

Response to Arguments
	The Office notes a lack of remarks.  However, the submission of an IDS along with the appropriate petition to withdraw from issue and provisional RCE if the submitted art was deemed applicable in making a rejection is sufficient to show applicant’s concern.  Now, the cited art is applied in a new ground of rejection and applicant may respond to this action in a timely manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733